UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


DONALD R. McABEE,                     
              Plaintiff-Appellant,
                v.
WILLIAM A. HALTER, Acting
Commissioner of Social Security,
               Defendant-Appellee,               No. 00-2198
               and
DONNA E. SHALALA, SECRETARY,
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,
                       Defendant.
                                      
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                Henry M. Herlong, District Judge.
                       (CA-99-1508-4-20BF)

                     Argued: September 26, 2001

                     Decided: October 19, 2001

   Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: David F. Stoddard, WALDREP & STODDARD, Ander-
son, South Carolina, for Appellant. William Thomas Dawson, Assis-
2                         MCABEE v. HALTER
tant Regional Counsel, Office of the General Counsel, SOCIAL
SECURITY ADMINISTRATION, Denver, Colorado, for Appellee.
ON BRIEF: Frank W. Hunger, Assistant Attorney General, J. Rene
Josey, United States Attorney, John Berkley Grimball, Assistant
United States Attorney, Deana R. Ertl-Lombardi, Regional Chief
Counsel, Region VIII, Office of the General Counsel, SOCIAL
SECURITY ADMINISTRATION, Denver, Colorado, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Donald McAbee appeals from the district court judgment denying
a remand to the Secretary of Health and Human Services for consider-
ation of newly discovered evidence. Because McAbee has failed to
establish the materiality of the proffered new evidence, we affirm.

                                   I.

   McAbee, a former mechanic and heavy equipment operator,
applied for social security disability insurance benefits on December
27, 1995. In his claim for benefits, McAbee stated that he had been
unable to work since September 27, 1994, as a result of debilitating
headaches and pain in his right arm, shoulder, and neck. McAbee’s
initial application for disability insurance benefits and his request for
reconsideration were denied.

   McAbee thereafter made a timely request for a hearing before an
administrative law judge (ALJ). At the hearing, McAbee testified that
he suffered from "arm pain most constantly," and from headaches
almost daily. He described his headaches as typically "just a dull
ache" that intensified when he became active. McAbee also testified
that he could take out the trash, mow the grass, and occasionally pull
                          MCABEE v. HALTER                           3
weeds, but that he was incapable of fishing, driving long distances,
or performing any tasks that required him to lie on his back, reach
over his head, or stand for eight hours a day.

   The medical records from McAbee’s treating and examining physi-
cians corroborate McAbee’s account of pain in his right arm, shoul-
der, and neck. The medical records reflect that McAbee made at least
25 visits to treating physicians for such pain from November 1993
through the date of the ALJ hearing in August 1997. In the course of
these visits, doctors determined that McAbee suffered from an 8-12%
impairment of his upper right extremity, but were unable to diagnose
the cause of his arm, shoulder, and neck pain. By 1995, the doctors
reported that McAbee had reached maximum improvement and con-
sistently recommended that McAbee either return to work, subject to
certain restrictions, or enter vocational rehabilitation to prepare him
for another line of work.

   The medical records provide less support for McAbee’s account of
debilitating headaches. McAbee testified at the hearing that he had
suffered from headaches since 1992 or 1993, but the medical records
reflect that McAbee did not complain of headaches until February
1996. According to the medical records, this February 1996 visit is
the only time that McAbee complained of headaches in the four years
prior to the hearing before the ALJ, and, moreover, McAbee did not
visit a doctor again until January 1997, almost one full year later.

    A consulting medical examiner, Dr. Schwartz, evaluated McAbee
in April 1997 and determined that McAbee remained capable of sit-
ting, standing, walking, stooping, crouching, kneeling, and crawling.
The consulting examiner also concluded that McAbee was limited to
lifting or carrying 20-25 pounds and could not engage in repetitive
pushing or pulling. Dr. Schwartz noted McAbee’s complaints of
upper extremity pain and weakness; he did not note any complaint of
headaches by McAbee.

   A vocational expert, after considering McAbee’s medical records,
testimony, educational level, and work experience, testified at the
hearing regarding other jobs existing in the regional economy that
McAbee remained capable of performing. This expert stated that pain
in McAbee’s right arm, shoulder, and neck would not prevent him
4                         MCABEE v. HALTER
from performing the duties of a packer, cashier/clerk, and security
person, and that thousands of these jobs existed within South Caro-
lina. The expert also testified, however, that if McAbee had the head-
aches he described, they "would be debilitating in nature" and would
cause problems of absenteeism, lack of concentration, and inability to
complete tasks in a timely fashion. The ALJ agreed at the hearing to
allow McAbee twenty days to produce additional medical evidence.
McAbee subsequently submitted, and the ALJ considered, additional
evidence consisting of a psychological evaluation and x-ray evalua-
tions showing "minimal degenerative changes in [McAbee’s] right
wrist and right shoulder."

   The ALJ issued his opinion on December 16, 1997. He found that
McAbee’s right arm, shoulder, and neck pain, although "severe," did
not prevent McAbee from performing "light duty" or "sedentary"
work. In addition, the ALJ found that McAbee’s headaches were not
"medically determinable ‘severe’ impairments." The ALJ found that
McAbee’s failure to "receive [ ] or even seek treatment for his head-
aches" weighed against a finding that McAbee’s headaches were a
"severe" impairment. The ALJ concluded that McAbee therefore was
not qualified for disability insurance benefits.

   McAbee filed a request for review with the Appeals Council. The
Appeals Council denied the request on March 9, 1999, and adopted
the ALJ’s decision as the decision of the Commissioner.

   McAbee then filed for judicial review in the district court, which
referred the case to a magistrate judge. At the hearing before the mag-
istrate judge, McAbee identified new evidence that he argued war-
ranted remand to the Secretary for consideration. The new evidence
consisted of a signed statement, dated March 27, 1999, from Dr.
Larry Bowman, an orthopaedic specialist who had treated McAbee
from April 1995 through January 1999, and a "rediscovered" Hepati-
tis C diagnosis. McAbee argued that this "newly discovered evidence"
constituted the necessary medical support for his headache claims.

   Dr. Bowman’s statement, drafted primarily by McAbee’s lawyer
with blanks that had been filled in by Bowman, reported that McAbee
"has had debilitating headaches" and that "[w]hile the exact mecha-
nism that causes these headaches has not been identified," McAbee
                         MCABEE v. HALTER                           5
was suffering from "chronic myofascial pain." Dr. Bowman added, in
his own handwriting, that McAbee’s Hepatitis C condition "limits
most medications that have any effect on improving symptoms."
McAbee was first diagnosed with Hepatitis C after donating blood in
1990, but McAbee did not ask the ALJ to consider this evidence as
a cause of McAbee’s condition, and McAbee "rediscovered" that he
was suffering from the condition only after tests conducted in 1998
revealed high enzyme levels. Thus, the "rediscovered" Hepatitis C
diagnosis was new evidence insofar as the condition was, after 1998,
purported to cause headaches or limit available treatment for head-
aches.

   The magistrate judge issued a report and recommendation in which
he recommended remand based on the new evidence. The district
court rejected the magistrate judge’s recommendation and instead
held that McAbee had failed to establish "good cause" for his failure
to present his evidence at an earlier stage of the proceedings. The
court found that McAbee possessed both the factual basis for Dr.
Bowman’s 1999 statement and the new documentation of McAbee’s
Hepatitis C condition prior to the Appeals Council’s ruling on March
9, 1999, and therefore should have submitted the evidence to the
Appeals Council for consideration. This appeal followed.

                                 II.

   McAbee concedes that there was insufficient evidence at the hear-
ing before the ALJ to support a determination of disability. The sole
issue on appeal is therefore whether McAbee’s "new evidence," con-
sisting of Dr. Bowman’s 1999 statement and the Hepatitis C diagno-
sis, warrants a remand to the Secretary for a new hearing. A
reviewing court can remand only if the claimant establishes that the
new evidence "is material and that there is good cause for the failure
to incorporate such evidence into the record in a prior proceeding."
42 U.S.C. § 405(g) (1994).

   Evidence is material "if there is a reasonable possibility that the
new evidence would have changed the outcome." Wilkins v. Secre-
tary, 952 F.2d 93, 96 (4th Cir. 1991) (en banc) (citation omitted);
accord Borders v. Heckler, 777 F.2d 954, 955-56 (4th Cir. 1985).
McAbee’s new evidence therefore must constitute objective medical
6                         MCABEE v. HALTER
evidence of a condition that "could reasonably produce the pain or
other symptoms alleged." 42 U.S.C. § 423(d)(5)(A) (1994). In addi-
tion, McAbee must establish that this evidence, when considered in
conjunction with all evidence, "would lead to a conclusion that the
individual is under a disability" within the meaning of the Social
Security Act. Id. Put another way, McAbee’s new evidence must not
only provide an objective medical basis for the headaches, but must
also be sufficient, in light of the record, to alter the ALJ’s determina-
tion as to "the effect of pain on a claimant’s ability to function." Fos-
ter v. Heckler, 780 F.2d 1125, 1128 (4th Cir. 1986) (citing Myers v.
Califano, 611 F.2d 980 (4th Cir. 1980)).

   Even assuming that the evidence as to the effect of Hepatitis C
combined with Dr. Bowman’s 1999 new diagnosis of "chronic myo-
fascial pain" reasonably could be understood to identify a source of
debilitating, untreatable headaches, McAbee’s evidence does not sup-
port a finding of "disability" in light of the other evidence properly
considered by the ALJ. Dr. Bowman’s 1999 statement as to "chronic
myofascial pain" failed to place his diagnosis as to McAbee’s "debili-
tating headaches" in the relevant time period, which includes only the
time period prior to the ALJ hearing, i.e., 1992 or 1993 through
August, 1997. Even more significantly, Dr. Bowman’s conclusory
statement does not suffice to outweigh the reports he and other physi-
cians dictated contemporaneously with their treatment of McAbee
during the relevant time period. Craig v. Chater, 76 F.3d 585, 590
(4th Cir. 1996) (stating that a physician’s opinion should be accorded
"significantly less weight" if it "is not supported by the clinical evi-
dence or if it is inconsistent with other substantial evidence"); 20
C.F.R. § 416.927(c)(2) (2001) (providing that all evidence is weighed
when a medical opinion "is inconsistent with other evidence or is
inherently inconsistent").

   Dr. Bowman’s 1999 statement reports that McAbee suffers from
"debilitating headaches" that "even prevent light exertion." These
statements are inconsistent with those contained in his prior reports,
in which Dr. Bowman makes only one passing reference to a "head-
ache," states that McAbee has reached maximum improvement, and
recommends that McAbee "attempt [to] return to full duty . . . with
a splint" or "consider vocational rehabilitation." Dr. Bowman’s 1999
statement is also contradicted by medical reports from McAbee’s
                          MCABEE v. HALTER                             7
other treating and examining physicians, who concluded, as Dr. Bow-
man had in his prior reports, that McAbee was capable of returning
either to his present job or to another line of work. See Hays v. Sulli-
van, 907 F.2d 1453, 1458 (4th Cir. 1990) (crediting statements by two
physicians recommending that the claimant return to work). These
earlier medical reports are inconsistent with Dr. Bowman’s assertion
in 1999 that McAbee was then suffering from "debilitating head-
aches" that presented such a substantial barrier to employment that
McAbee was "disabled."

   McAbee’s Hepatitis C conclusion also does not suggest that Mc-
Abee suffered from debilitating headaches constituting a "disability."
First, there is no evidence that McAbee’s Hepatitis C was ever con-
sidered in treatment decisions during the relevant time period. There-
fore, the limiting effect of Hepatitis C on available remedies could not
have contributed to the headaches or to the inability to control them.

   Moreover, McAbee’s own testimony at the hearing, which must be
considered in conjunction with any new evidence, virtually forecloses
finding that McAbee suffered debilitating headaches that constituted
a "disability." Although McAbee described headaches that were spo-
radically painful, he also testified at the hearing that his headaches,
in fact, were often "just a dull ache" and that he remained capable of
participating in various activities inconsistent with a "severe" disabil-
ity. Mickles v. Shalala, 29 F.3d 918, 921 (4th Cir. 1994) (rejecting
claimant’s subjective reports of pain where she was able to perform
various household chores incompatible with "disability" under the
Act). McAbee did not explain why, when he made numerous visits to
treating and examining physicians during the relevant time period, he
did not seek treatment for headaches until 1996, at least three years
after their alleged onset. Nor does he explain why the records docu-
ment that even in 1996 he complained only once of a "headache" and
that this was his sole complaint of a headache prior to the ALJ hear-
ing. Id. (affirming denial of benefits where claimant sought treatment
only through "one trip to the emergency room for her tension head-
aches"). For these reasons, McAbee’s new evidence does not begin to
demonstrate that the ALJ, equipped with such evidence, would have
reached a different conclusion with respect to the effect of such pain
on McAbee’s residual functioning capacity. See Foster v. Heckler,
780 F.2d 1125, 1130 (4th Cir. 1986) (citation omitted). Because we
8                        MCABEE v. HALTER
therefore hold that McAbee has failed to show that his "newly discov-
ered evidence" is material, we need not reach the issue of whether
McAbee established "good cause" for his failure to present the evi-
dence to the Appeals Council.

                                III.

   For these reasons, the district court’s judgment denying remand to
the Secretary of Health and Human Services is

                                                        AFFIRMED.